UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. June 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments154.5% Rate (%) Date Amount ($) Value ($) Alabama1.2% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 4,520,000 4,526,509 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 2,000,000 1,996,100 Alaska1.8% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 12,190,000 9,515,758 Arizona6.0% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 4.50 3/1/30 4,000,000 3,863,120 Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 2,905,000 3,042,145 Barclays Capital Municipal Trust Receipts (Series 21W) (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 17,210,000 a,b 18,316,259 Phoenix Civic Improvement Corporation, Senior Lien Airport Revenue 5.00 7/1/19 2,250,000 2,586,443 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,410,000 3,013,110 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 500,000 495,545 California17.8% Alameda Corridor Transportation Authority, Senior Lien Revenue 5.00 10/1/20 1,730,000 2,020,380 Barclays Capital Municipal Trust Receipts (Series 80W) (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/31 5,247,500 a,b 5,630,671 California, GO (Various Purpose) 5.75 4/1/31 10,800,000 11,920,392 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 11,995,800 California, GO (Various Purpose) 6.00 11/1/35 7,500,000 8,747,850 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) 5.00 4/1/34 3,495,000 3,744,403 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 2,090,000 2,276,950 California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 645,000 c 29,670 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,000,000 2,074,640 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,755,000 1,650,858 JPMorgan Chase Putters/Drivers Trust (Series 3851) (California Educational Facilities Authority, Revenue (University of Southern California)) 5.25 10/1/16 10,100,000 a,b 11,126,059 Los Angeles Department of Water and Power, Water System Revenue 5.00 7/1/43 5,000,000 5,247,700 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 6,250,000 7,066,250 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 2,000,000 2,284,820 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,785,125 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/23 1,000,000 1,045,280 Sonoma-Marin Area Rail Transit District, Measure Q Sales Tax Revenue 5.00 3/1/27 4,000,000 4,376,440 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 7,300,000 6,056,518 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 3,994,060 Colorado3.1% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 1,932,140 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 4,023,425 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 2/1/41 6,000,000 6,098,220 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 660,000 692,980 Southlands Metropolitan District Number 1, GO (Prerefunded) 7.13 12/1/14 2,000,000 d 2,193,600 The Plaza Metropolitan District Number 1, Revenue 5.00 12/1/17 1,170,000 1,254,427 Delaware.9% Delaware Economic Development Authority, Exempt Facility Revenue (Indian River Power LLC Project) 5.38 10/1/45 5,000,000 4,905,650 Florida8.5% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 5,465,000 6,133,533 Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 5,333,350 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/17 3,000,000 3,439,440 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 9,595,440 Martin County Industrial Development Authority, IDR (Indiantown Cogeneration, L.P. Project) 4.20 12/15/25 2,500,000 2,352,625 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/35 3,500,000 3,615,010 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 6,000,000 7,154,460 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 6,500,000 6,877,780 Georgia5.7% Atlanta, Airport General Revenue 5.00 1/1/26 5,000,000 5,294,900 Atlanta, Water and Wastewater Revenue 6.00 11/1/27 6,000,000 7,002,000 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 4,000,000 4,229,200 Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,568,971 Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,300,000 2,444,969 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 6,000,000 6,594,360 Hawaii.9% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.75 7/1/40 4,415,000 4,676,898 Idaho1.0% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 5,005,400 Illinois5.6% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 5,000,000 5,401,300 Chicago, Sales Tax Revenue 5.25 1/1/38 3,500,000 3,745,105 Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Limited Tax Bonds 5.00 12/1/32 7,500,000 8,087,325 Illinois, GO 5.00 4/1/23 6,000,000 6,473,040 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 5,050,000 5,621,206 Indiana2.5% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/32 2,110,000 2,097,277 Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 5,000,000 4,823,800 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,380,974 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 4,500,000 4,583,295 Iowa1.3% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 5,000,000 4,910,350 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,806,140 Kansas.2% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 1,025,000 1,062,710 Kentucky.5% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) (Prerefunded) 6.13 2/1/18 2,300,000 d 2,786,266 Louisiana1.7% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 e 1,176,765 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 7,504,000 Maine.7% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 3,000,000 3,576,210 Massachusetts9.8% Barclays Capital Municipal Trust Receipts (Series 15W) (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 13,110,000 a,b 14,311,007 JPMorgan Chase Putters/Drivers Trust (Series 3840) (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 5.25 2/1/34 10,000,000 a,b 11,094,200 JPMorgan Chase Putters/Drivers Trust (Series 3898) (Massachusetts, Consolidated Loan) 5.00 4/1/19 8,600,000 a,b 9,546,516 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/36 5,000,000 5,224,650 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 5,000,000 4,999,950 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,650,000 6,064,089 Michigan8.3% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 2,177,701 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 2,500,000 2,733,700 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 5,700,000 6,347,349 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 3,000,000 2,937,240 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,000,000 1,944,720 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,930,000 3,037,121 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,273,250 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 9,600,000 9,180,672 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 5,500,000 6,730,295 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 3,435,000 3,439,122 Minnesota2.0% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 463,076 477,871 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 640,069 666,408 Minneapolis Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 5,000,000 5,829,600 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.15 11/15/20 3,310,000 3,507,276 Mississippi2.9% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 9,310,000 9,332,530 Mississippi Development Bank, Special Obligation Revenue (Magnolia Regional Health Center Project) 6.50 10/1/31 5,000,000 5,659,000 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 2,004,820 Nevada1.0% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 5,304,600 New Jersey4.2% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 1,625,000 1,648,416 New Jersey Economic Development Authority, Cigarette Tax Revenue (Prerefunded) 5.75 6/15/14 3,000,000 d 3,158,910 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 3,000,000 2,912,730 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.25 9/15/29 2,000,000 1,885,220 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 2,500,000 2,769,325 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 5,000,000 5,294,050 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 5,500,000 4,413,365 New Mexico1.5% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 7,000,000 7,335,440 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 515,000 546,657 New York14.2% Barclays Capital Municipal Trust Receipts (Series 7B) (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.50 11/1/27 5,000,000 a,b 5,799,050 Barclays Capital Municipal Trust Receipts (Series 29W) (New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue) 5.00 6/15/39 20,000,000 a,b 20,954,200 JPMorgan Chase Putters/Drivers Trust (Series 3857) (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.25 11/1/18 5,000,000 a,b 5,787,200 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/1/28 2,500,000 2,699,225 New York City, GO 4.00 8/1/17 3,140,000 3,485,902 New York City Educational Construction Fund, Revenue 6.50 4/1/27 4,490,000 5,491,584 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,924,400 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 10,000,000 10,644,400 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,625,000 6,036,638 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 2,500,000 2,662,025 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 3,000,000 2,760,900 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,241,060 Ohio4.3% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,850,000 3,941,861 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 c 1,925,729 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 c 1,742,019 Muskingum County, Hospital Facilities Revenue (Genesis HealthCare System Obligated Group Project) 5.00 2/15/22 4,590,000 4,742,434 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,900,000 2,163,378 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 b 2,353,980 Toledo-Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 900,000 899,136 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 5,000,000 5,039,850 Oregon.7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 3,300,000 3,658,941 Pennsylvania2.2% Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/25 1,150,000 1,288,805 JPMorgan Chase Putters/Drivers Trust) (Series 3916) (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 3,000,000 a,b 3,107,520 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/18 2,560,000 2,991,488 Philadelphia, GO 6.50 8/1/41 3,550,000 3,997,442 Rhode Island1.1% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 7.00 5/15/39 5,000,000 5,620,400 South Carolina4.1% Barclays Capital Municipal Trust Receipts (Series 42W) (Columbia, Waterworks and Sewer System Revenue) 5.00 2/1/40 10,000,000 a,b 10,741,800 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 11,018,300 Tennessee3.4% Barclays Capital Municipal Trust Receipts (Series 25W) (Rutherford County Health and Educational Facilities Board, Revenue (Ascension Health Senior Credit Group)) 5.00 11/15/40 10,000,000 a,b 10,263,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 7,809,480 Texas15.0% Barclays Capital Municipal Trust Receipts (Series 28W) (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 8,510,000 a,b 9,072,851 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 2,500,000 2,698,000 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 3,500,000 3,467,835 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 10,689,900 Gulf Coast Industrial Development Authority, SWDR (CITGO Petroleum Corporation Project) 4.88 5/1/25 1,000,000 986,230 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 2,000,000 d 2,590,820 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvements Projects) 6.13 7/15/17 1,750,000 1,749,878 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/36 5,000,000 5,802,950 JPMorgan Chase Putters/Drivers Trust (Series 4356) (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 11,500,000 a,b 12,033,945 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 5,000,000 5,333,050 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corporation) 5.75 1/1/40 10,300,000 11,412,709 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 5,955,455 Pasadena Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/31 3,175,000 3,474,974 Texas A&M University System Board of Regents, Financing System Revenue 4.00 5/15/18 3,110,000 3,467,930 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 13.43 7/2/24 400,000 f 425,832 Utah.7% Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/18 3,000,000 3,488,340 Vermont.4% Burlington, Airport Revenue 3.50 7/1/18 2,130,000 2,075,983 Virginia3.3% Barclays Capital Municipal Trust Receipts (Series 17W) (Virginia Small Business Financing Authority, Health Care Facilities Revenue (Sentara Healthcare)) 5.00 11/1/40 10,000,000 a,b 10,267,300 Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 2,500,000 2,258,800 Virginia Commonwealth Transportation Board, Transportation Capital Projects Revenue 5.00 5/15/22 3,840,000 4,588,646 Washington4.8% Barclays Capital Municipal Trust Receipts (Series 27B) (King County, Sewer Revenue) 5.00 1/1/29 3,998,716 a,b 4,361,396 Barclays Capital Municipal Trust Receipts (Series 66W) (King County, Limited Tax GO (Payable from Sewer Revenues)) 5.13 1/1/33 10,000,000 a,b 10,972,500 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 5,975,000 6,829,843 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 3,000,000 3,191,700 West Virginia.4% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 2,032,680 Wisconsin1.1% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/42 4,000,000 3,794,880 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 2,000,000 2,003,040 Wyoming1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,581,014 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,966,425 U.S. Related8.2% Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 2,109,540 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 1,027,069 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,034,120 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 4,660,000 3,976,658 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 2,000,000 1,881,020 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,610,000 1,595,349 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 2,390,000 2,454,411 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/20 1,785,000 1,850,563 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,500,000 2,297,600 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 5,840,000 5,150,705 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/38 5,000,000 5,007,050 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,500,550 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,000,000 11,442,200 Total Long-Term Municipal Investments (cost $774,947,153) Short-Term Municipal Coupon Maturity Principal Investments.4% Rate (%) Date Amount ($) Value ($) Connecticut.2% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.04 7/1/13 1,000,000 g 1,000,000 Massachusetts.1% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.03 7/1/13 200,000 g 200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.05 7/1/13 200,000 g 200,000 New York.1% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.08 7/1/13 600,000 g 600,000 Pennsylvania.0% Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) 0.04 7/1/13 200,000 g 200,000 Total Short-Term Municipal Investments (cost $2,200,000) Total Investments (cost $777,147,153) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2013, these securities were valued at $175,739,454 or 33.5% of net assets applicable to Common Shareholders. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Non-income producingsecurity in default. f Inverse floater securitythe interest rate is subject to change periodically. Rate shown is the interest rate in effect at June 30, 2013. g Variable rate demand note - rate shown is the interest rate in effect at June 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2013, net unrealized appreciation on investments was $36,417,931 of which $46,424,952 related to appreciated investment securities and $10,007,021 related to depreciated investment securities. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 813,565,084 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 By: /s/ James Windels James Windels Treasurer Date: August 20, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
